Mr. JUSTICE ALLOY specially concurring: I concur in the conclusion that it was an abuse of discretion to award alimony in gross to the plaintiff in this cause. I do not, however, concur in all of the reasoning set forth in the other reversing opinion filed herein. I believe that we all agree that the court may make an award of alimony under the terms of section 18 of the Divorce Act (Ill. Rev. Stat. 1971, ch. 40, par. 19) on the basis of what is fit, reasonable and just. Our courts, however, have construed such provision to interpret the statute as meaning that, while it is no longer the rule that alimony may not be granted to a party guilty of misconduct, the courts have reviewed the conduct of the individual involved as one of the significant factors for consideration, and where the conduct is adultery and determined to be so gross as to justify denial of alimony, the award of alimony was considered to be improper. (Ganzer v. Ganzer, 110 Ill.App.3d 394, 294 N.E.2d 660 (1969); Spitler v. Spitler, 108 Ill. 120 (1883).) In this court in the case of Pohren v. Pohren, 13 Ill.App.3d 380, 300 N.E.2d 288, the various facts and circumstances to be considered in the award of alimony were discussed, where the party who was seeking the alimony was guilty of misconduct. It was clearly indicated in such case that the court could consider the nature of the wife’s misconduct and the interest of society in preventing a woman from becoming a public charge. In the cause before us, it appears to me that a consideration of such factors would indicate that an award of alimony in gross should be denied to plaintiff and that the discretion of the court should be exercised in a reasonable manner with consideration of all factors pertinent to the allowance of such an award. I, therefore, conclude, not as a matter of law, but as a matter of determination of whether or not the trial court abused its discretion, that the allowance of alimony in gross in this cause was improper and should be reversed.